UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-1042


CONSOLIDATION COAL COMPANY,

                Petitioner,

          v.

DIRECTOR, OFFICE OF WORKERS’ COMPENSATION PROGRAMS, UNITED
STATES DEPARTMENT OF LABOR; JACK CARROLL LAKE,

                Respondents.



On Petition for Review of an Order of the Benefits Review Board.
(11-0467-BLA)


Submitted:   May 30, 2014                    Decided:   June 16, 2014


Before NIEMEYER, MOTZ, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


William S. Mattingly, JACKSON KELLY PLLC, Morgantown, West
Virginia, for Petitioner.       M. Patricia Smith, Solicitor of
Labor, Rae Ellen Frank James, Associate Solicitor, Sean G.
Bajkowski,   Counsel   for   Appellate   Litigation,   Jeffrey   S.
Goldberg, UNITED STATES DEPARTMENT OF LABOR, Washington, D.C.;
Heath   M.  Long,    PAWLOWSKI,   BILONICK   &   LONG,   Ebensburg,
Pennsylvania, for Respondents.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Consolidation        Coal   Company       seeks    review      of    the

Benefits      Review   Board’s       decision     and    order      affirming      the

administrative law judge’s award of black lung benefits on a

claim filed by Jack C. Lake pursuant to 30 U.S.C. §§ 901-945

(2012).       Our review of the record discloses that the Board’s

decision      is   based    upon   substantial      evidence     and    is   without

reversible error.          Accordingly, we deny the petition for review

for the reasons stated by the Board.                Consolidation Coal Co. v.

Dir., Office of Workers’ Comp. Programs, No. 11-0467-BLA (B.R.B.

Apr. 16, 2012).            We dispense with oral argument because the

facts   and    legal   contentions        are   adequately      presented     in   the

materials     before   this    court      and   argument    would      not   aid   the

decisional process.

                                                                  PETITION DENIED




                                           2